PER CURIAM.
This cause is before us on appeal and cross-appeal from the trial court’s final judgment of dissolution of marriage and second *1243order on motion for rehearing. Upon dividing the parties’ assets, the trial court apparently made a mathematical error in concluding that “[t]he foregoing distribution creates a slight disparity in favor of the [former] Wife of approximately $7,000.00.”. In fact, the distribution set out in the order creates a disparity in favor of former Husband of approximately $4,300.00. Insofar as this error may have negatively affected the trial court’s award of alimony and attorney fees to former Wife, we remand for reconsideration of these two issues. We also note that the trial court explicitly considered former Husband’s $1,200.00 per month child support obligation in limiting former Wife’s alimony award. As the record reflects that the minor child is already approximately 17 years old, we further direct that the trial court contemplate the relatively short duration of former Husband’s remaining child support obligation in reconsidering former Wife’s alimony award. We affirm without comment all remaining issues on appeal and cross-appeal.
BOOTH, ALLEN and BENTON, JJ., concur.